Citation Nr: 0336262	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-18 086	)	DATE
	)
	)
                     
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 determination by the 
VA ROIC in Philadelphia, Pennsylvania, which determined that 
the veteran was not eligible for RH insurance.


FINDINGS OF FACT

1.  In January 2001, the veteran was granted service 
connection for post-traumatic stress disorder (PTSD), with a 
100 percent rating.  The veteran is only service-connected 
for PTSD.

2.  The veteran's February 2002 claim for RH insurance was 
received within two years of a VA award of service connection 
for a disability found to be compensably disabling.

3.  The medical evidence shows that he has non-service-
connected quadriplegia secondary to a C5 to C6 facet 
dislocation.

4.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.


CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' (RH) Insurance pursuant to 38 U.S.C.A. § 1922(a) 
has not been shown.  38 U.S.C.A. §§ 1914, 1922 (West 2002); 
38 C.F.R. § 8.0 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted during the pendency of this appeal.  
See VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§  1914, 1922 and 38 C.F.R. § 8.0 dictate the 
outcome of this case.  Where the law is dispositive and where 
there is no reasonable possibility that any assistance would 
aid in substantiating the claims on appeal, the VCAA is not 
for application.  See Wensch v. Principi, 15 Vet. App. 362 
(2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).  The Board concludes that the VCAA is not 
for application in the instant claim for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a).

Factual Background

In February 2001, an RO decision review officer granted 
service connection for PTSD and assigned a 100 percent 
rating.

The veteran filed a claim of Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a) in January 2002.  
On the application, the veteran reported that he was 6 feet 1 
inches tall and that he weighed 128 pounds.  He reported that 
he had PTSD and quadriplegia.  He stated that he was not 
working due to disability.  He was born on April [redacted], 1948.

A February 2002 underwriting numerical rating for government 
life insurance reveals that the veteran was assigned a 100 
debits due to his build and 400 debits due to loss of use of 
both hands and both feet.  It was noted that his application 
was rejected and that he had a spinal condition, for which he 
received Social Security Administration (SSA) disability 
benefits.

In a May 2002 statement, the veteran's representative stated 
that the veteran was entitled to Service Disabled Veterans 
Life Insurance and waiver of premiums.  It was argued that 
the veteran was paralyzed but not ill, abnormal, infirm, 
weakened or otherwise unhealthy.  He stated that the veteran 
could not move his lower extremities or control his bowel or 
bladder, but that his functions were managed through 
treatment and care by his attendant.

In August 2002, records from the Social Security 
Administration were received and associated with the claims 
file.  These records show that the veteran was awarded 
disability benefits due to C6 quadriplegia secondary to C5-C6 
bilateral facet dislocation.  The date in which his 
disability began was April 1981.

In October 2002, the veteran's representative argued that the 
Secretary exceeded his authority by implementing 38 C.F.R. 
§ 8.0.  The representative argued that the veteran was 
entitled to the issuance of RH insurance by virtue of his 
service-connected disability.  He further stated that to deny 
the veteran of such benefit on the basis of paralysis was 
discriminatory and prejudicial.

Analysis

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922(a) (West 
2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002); 38 C.F.R. § 8.0 (2003).  The 
Board notes that, 38 C.F.R. § 8.0 was recently revised, but 
these revisions were not substantive in nature and do not 
affect the outcome of this case.  See 67 Fed. Reg. 54737, 
54738 (August 26, 2002). (The term good health means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions or shorten life.)

The Secretary has promulgated Veterans Benefits Manual M29-1, 
Part V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a February 
2001 grant of service connection for PTSD with a compensable 
rating; that much is not in dispute.  Thus, the only question 
at issue is whether the veteran is in "good health," aside 
from his service-connected disabilities.

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).

As stated above, to determine if the veteran meets the 
standard of "good health," debits are assigned for his build 
and non service-connected disabilities.  The veteran was born 
in 1948, and he is a quadriplegic.  According to the M29-1 
manual, Part V, a person of the veterans aged, height, 6 feet 
1 inch, and weight, 128 pounds is assigned 100 debits.  A 
veteran with loss of use of both hands and feet is assigned 
400 debits.  The veteran has a total of 500 debits.

Looking only at the non-service-connected quadriplegic 
condition it is clearly established by the uncontroverted 
medical evidence that the veteran's mortality ratio of risk 
is 500 is well in excess of 300, prohibiting a finding of 
"good health." Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures.  As such, the 
veteran's application must be rejected due to ineligibility 
under 38 U.S.C.A. § 1922 (West 2002).

Additionally, if the nonservice-connected disability is 
classified in the underwriting manual as a straight out 
reject or if the applicant is totally disabled from his 
nonservice-connected disability, the application will be 
rejected.  M29-1, Part V, Chapter 1, Advanced Change 1-77, 
Paragraph 1.121.  The record shows that the veteran receives 
Social Security disability benefits due to being totally 
disabled as a result of his nonservice-connected 
quadriplegia.  Moreover, 38 U.S.C.A. § 1914 provides that 
without prejudice to any other cause of disability, the 
permanent loss of the use of both feet, of both hands, or of 
both eyes, or of one foot and one hand, or of one foot and 
one eye, or of one hand and one eye, or the total loss of 
hearing of both ears, or the organic loss of speech, shall be 
deemed total disability for insurance purposes.  38 U.S.C.A. 
§ 1914 (West 2002)

Since the veteran is deemed to be totally disabled and since 
he is not in good health, his claim for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a) must be 
denied.

The Board notes the veteran's representative's argument to 
the effect that he is in good health; however, as noted under 
the laws and regulations cited above, he does not meet such 
definition.  With respect to the representative's October 
2002 argument that the Secretary has exceeded his authority 
by implementing 
38 C.F.R. § 8.0, the Board observes that such authority was 
granted by Congress in 38 U.S.C.A. § 1922.

ORDER

The veteran's claim for RH insurance is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



